UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                     Criminal Case No. 09-cr-00064 (BAH)
                       v.
                                                     Chief Judge Beryl A. Howell
FRASER VERRUSIO,

                       Defendant.

                                MEMORANDUM OPINION

      Pending before the Court is the defendant’s motion for reconsideration, Def.’s Mot.

Reconsideration Mem. Opinion Def.’s Mot to Vacate, Set Aside, and Correct Sentence

Pursuant to 28 U.S.C. § 2255, or in the Alternative, Petition for a Writ of Error Coram Nobis

(“Def.’s Mot. Reconsider”), ECF No. 180, of the decision denying the defendant’s motion to

vacate his convictions pursuant to 28 U.S.C. § 2255, or in the alternative, the defendant’s

petition for a writ of error coram nobis, see United States v. Verrusio (“Verrusio I”), Crim. No.

09-00064 (BAH), 2017 WL 1437055, at *1 (D.D.C. Apr. 21, 2017). Specifically, the

defendant argues that this Court should reconsider its ruling with respect to two issues: (1) its

determination that the defendant did not have standing to petition for a writ of error coram

nobis; and (2) that the defendant has satisfied the “adverse consequences” prong of the coram

nobis test because the reversal of two of his counts for receipt of an illegal gratuity would

require reversal of his third count for making a false statement on his financial disclosure form.

For the reasons set forth below, the defendant’s motion is denied.




                                                1
 I.     BACKGROUND

       The background of this case has been fully summarized in prior decisions in this case, see

generally United States v. Verrusio, 762 F.3d 1 (D.C. Cir. 2014); Verrusio I, 2017 WL 1437055,

at *1, and, thus, only those facts necessary for resolving the instant motion are provided below.

       In 2011, the defendant, a policy director for the Committee on Transportation and

Infrastructure of the U.S. House of Representatives, Verrusio, 762 F.3d at 6, was convicted by a

jury on three separate counts: (1) conspiracy to receive an illegal gratuity, in violation of 18

U.S.C. § 371; (2) receipt of an illegal gratuity, in violation of 18 U.S.C. § 201(c); and (3) making

a false statement, in violation of 18 U.S.C. § 1001(a), Judgment at 1–2, ECF No. 139. The

charges stem from his acceptance of numerous gifts from lobbyists associated with Jack

Abramoff, including an overnight trip to the 2003 World Series. Verrusio, 762 F.3d at 6–7.

       After unsuccessfully appealing his convictions, the defendant sought a writ of habeas

corpus, pursuant to 28 U.S.C. § 2255, or in the alternative, a writ of error coram nobis under 28

U.S.C. § 1651, to vacate his convictions, primarily based on the contention that he did not

receive a gratuity in exchange for an “official act.” The defendant argued that in McDonnell v.

United States, 136 S. Ct. 2355 (2016), the Supreme Court narrowed the definition of what

qualifies as an “official act” under 18 U.S.C. § 201(a) such that the defendant’s conduct fell

outside the ambit of § 201. Def.’s Mot. to Vacate, Set Aside, and Correct Sentence Pursuant to

28 U.S.C. § 2255, or in the Alternative, Petition for a Writ of Error Coram Nobis (“Def.’s Mot.”)

at 12–19, 29, ECF No. 162.

       This Court first held that it lacked jurisdiction over the defendant’s petition for a writ of

habeas corpus because the defendant was no longer “in custody” for the purposes of § 2255, a

fact which the defendant conceded. See Verrusio I, 2017 WL 1437055, at *7; see Def.’s Mot. at



                                                  2
12 (conceding that the defendant “is not currently subject to any restriction that the current

weight of authority views as meeting the ‘in custody’ requirement of section 2255(a)”).

       Addressing the defendant’s alternative argument for a writ of coram nobis, this Court

noted that judges of this Court have traditionally applied a four-pronged test to determine

whether coram nobis relief is warranted: “(1) a more usual remedy is not available; (2) valid

reasons exist for not attacking the conviction earlier; (3) adverse consequences exist from the

conviction sufficient to satisfy the case or controversy requirement of Article III; and (4) the

error is of the most fundamental character.” United States v. Faison, 956 F. Supp. 2d 267, 269

(D.D.C. 2013) (quoting United States v. Hansen, 906 F. Supp. 688, 692–93 (D.D.C. 1995)); see

also United States v. Lee, 84 F. Supp. 3d 7, 9 (D.D.C. 2015); United States v. Harrison, No. 12-

088 (ESH), 2015 WL 6406212, at *2 (D.D.C. Oct. 21, 2015); Rossini v. United States, No. 08-

692 (JMF), 2014 WL 5280531, at *1 (D.D.C. Oct. 14, 2014). The defendant argued that he

satisfied the third prong of this test because he was suffering from several civil disabilities

stemming from his felony convictions. Specifically, the defendant noted that Virginia, the state

in which he resides, restricts his right to gun ownership because he is a convicted felon, see

Def.’s Mot. at 27, other states disenfranchise individuals with a criminal conviction, id. at 28,

and that he suffers from several other civil disabilities, including the right to serve on a jury and

“what other countries [the defendant] can visit because some countries restrict the travel of

convicted felons,” id.

       Assuming, without deciding, that these civil disabilities were “adverse consequences,”

this Court held that the defendant still could not satisfy the third prong of the coram nobis test

“because the defendant cannot show that a favorable decision would redress his alleged injuries.”

Verrusio I, 2017 WL 1437055, at *9.



                                                  3
       To meet the requirements of Article III, a petitioner must show (1) an “actual or

threatened injury,” (2) that the injury was caused or resulted from the conduct complained of,

and (3) “that the injury is likely to be redressed by a favorable action.” Rossini, 2014 WL
5280531, at *4; see also Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (explaining that

“the irreducible constitutional minimum of standing” includes “injury in fact,” “causation”, and

“redressability”). Accordingly, the defendant had to show that granting a writ of error coram

nobis would “eliminate the claimed collateral consequence and bring about the relief sought.”

United States v. George, 676 F.3d 249, 256 n.3 (1st Cir. 2012); see also Fleming v. United

States, 146 F.3d 88, 90 (2d Cir. 1998) (a coram nobis petitioner must show that she “continues to

suffer legal consequences from [her] conviction that may be remedied by granting of the writ”

(quoting Foont v. United States, 93 F.3d 76, 79 (2d Cir. 1996))). Even if Counts I and II were

vacated, however, the defendant would still stand convicted of Count III, a felony. Thus, a

favorable decision vacating Counts I and II would not “eliminate the claimed consequence[s] and

bring about the relief sought.” George, 676 F.3d at 256 n.3. Accordingly, the defendant’s

petition for a writ of error coram nobis was dismissed.

 II.    LEGAL STANDARD

       Rule 59(e) of the Federal Rules of Civil Procedure permits a party to file “[a] motion to

alter or amend a judgment” within “28 days after the entry of the judgment.” FED. R. CIV. P.

59(e). “[R]econsideration of a judgment after its entry is an extraordinary remedy which should

be used sparingly,” Mohammadi v. Islamic Republic of Iran, 782 F.3d 9, 17 (D.C. Cir. 2015)

(quoting 11 C. WRIGHT & A. MILLER, FEDERAL PRACTICE & PROCEDURE § 2810.1 (3d ed.

2012)), and “need not be granted unless the district court finds that there is an intervening change

of controlling law, the availability of new evidence, or the need to correct a clear error or prevent



                                                  4
manifest injustice.” Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1296 (D.C. Cir. 2004) (quoting

Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)); see also Anyanwutaku v. Moore,

151 F.3d 1053, 1057 (D.C. Cir. 1998) (“A Rule 59(e) motion ‘is discretionary’ and need not be

granted unless the district court finds that there is an ‘intervening change of controlling law, the

availability of new evidence, or the need to correct clear error or prevent manifest injustice.’”)

(quoting Nat’l Trust v. U.S. Dep’t of State, 834 F. Supp. 453, 455 (D.D.C. 1993), aff’d in part

and rev’d in part on other grounds sub nom. Sheridan Kalorama Historical Ass’n v.

Christopher, 49 F.3d 750 (D.C. Cir. 1995). Rule 59(e) does not provide a vehicle “to relitigate

old matters, or to raise arguments or present evidence that could have been raised prior to the

entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11 C.

WRIGHT & A. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2810.1, pp. 127–28 (2d ed. 1995)

(footnotes omitted)). “Motions under Rule 59(e) are ‘disfavored’ and the moving party bears the

burden of establishing ‘extraordinary circumstances’ warranting relief from final judgment.”

Pinson v. Dep’t of Justice, Civ. No. 12-1872 (RC), 2017 WL 1148424, at *2 n.2 (D.D.C. Mar.

27, 2017) (quoting Schoenman v. FBI, 857 F. Supp. 2d 76, 80 (D.D.C. 2012) (quoting

Niedermeier v. Office of Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001))). Additionally, with

regard to the “clear error” under Rule 59(e), courts have imposed a “very exacting standard,”

Bond v. U.S. Dep’t of Justice, 286 F.R.D. 16, 22 (D.D.C. 2012), aff’d, No. 12-5296, 2013 WL
1187396 (D.C. Cir. Mar. 14, 2013) (quoting Lightfoot v. District of Columbia, 355 F. Supp. 2d
414, 422 (D.D.C. 2005); Hopwood v. Texas, 236 F.3d 256, 272 (5th Cir. 2000)). Put another

way, “final judgment must be ‘dead wrong’ to constitute clear error.” Lardner v. FBI, 875 F.

Supp. 2d 49, 53 (D.D.C. 2012) (quoting Parts & Elec. Motors, Inc. v. Sterling Elec., Inc., 866
F.2d 228, 233 (7th Cir. 1988)). “[I]t is clear that ‘manifest injustice’ is an exceptionally narrow



                                                  5
concept in the context of a Rule 59(e) motion,” Slate v. Am. Broad. Companies, Inc., 12 F. Supp.
3d 30, 35 (D.D.C. 2013), and, thus, “must entail more than just a clear and certain prejudice to

the moving party, but also a result that is fundamentally unfair in light of governing law,” id. at

35–36; cf. Associated Gen. Contractors of Cal., Inc. v. Cal. State. Council of Carpenters, 459
U.S. 519, 536 (1983) (“[T]he judicial remedy cannot encompass every conceivable harm that can

be traced to alleged wrongdoing.”).

    III.    DISCUSSION

           The defendant raises two arguments in his motion for reconsideration. First, the

defendant argues that he has standing to bring his petition for a writ of coram nobis. Def.’s Mot.

Reconsider at 8–9. Second, the defendant charges that he has satisfied the “adverse

consequences” prong of the coram nobis test because, assuming Counts I and II were

invalidated, the “prejudicial spillover” from Counts I and II would require the reversal of Count

III. Id. at 9–15. Neither argument has merit. 1

            A. Standing

           In denying the defendant’s petition for coram nobis relief, it was determined that the

defendant could not satisfy the third prong of the coram nobis test: that “adverse consequences

exist from the conviction sufficient to satisfy the case or controversy requirement of Article III.”

Verrusio I, 2017 WL 1437055, at *9; see Faison, 956 F. Supp. 2d at 269 (quoting Hansen, 906
F. Supp. at 692–93). The case or controversy requirement of Article III could not be satisfied

because the defendant’s claimed injuries—certain civil disabilities under State and Federal law

stemming from his felony convictions—could not be redressed by a favorable decision: “Even if



1
         Although the defendant requests oral argument, because of the sufficiency of the briefing in this matter, this
request is denied. See D.D.C. Local Civil Rule 7(f) (allowance of an oral hearing is “within the discretion of the
Court”).

                                                          6
the defendant’s convictions for Counts One and Two were vacated . . . his felony conviction on

Count Three for making a false statement under § 1001 would remain intact, along with all its

encumbrances under both State and Federal law, including the prohibition against owning a

firearm or serving on a jury.” Verrusio I, 2017 WL 1437055, at *10. Consequently, “because

the civil disabilities of which the defendant complains would not be eliminated by a favorable

decision,” this Court held that it was “powerless to redress the defendant's alleged injury,

lack[ed] subject-matter jurisdiction over the defendant's claims, and, thus,” dismissed the action.

Id. at *11.

        In moving for reconsideration, the defendant first insists that he has standing and that the

“adverse consequences” prong of the coram nobis test is a merits question, not a jurisdictional

one. Acknowledging that “federal district courts are courts of limited jurisdiction” and that the

“plaintiff must have standing under Article III to bring the claim,” Def.’s Mot. Reconsider at 8,

the defendant nonetheless argues he has standing to pursue his coram nobis petition because he

has alleged an injury which he vaguely describes as “the violation of his rights,” id. at 9. The

defendant is incorrect for at least three reasons.

        First, the injury of which the defendant complains—“the violation of his rights”—is

precisely the kind of nebulous injury that is patently insufficient to confer Article III standing.

“Article III of the Constitution limits the judicial power to deciding ‘Cases and Controversies.’”

In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S. CONST. art. III, § 2),

cert. denied, 556 U.S. 1167 (2009). In order to have Article III standing, a party’s claims must

“spring from an ‘injury in fact’—an invasion of a legally protected interest that is ‘concrete and

particularized,’ ‘actual or imminent’ and ‘fairly traceable’ to the challenged act of the defendant,

and likely to be redressed by a favorable decision in the federal court.” Navegar, Inc. v. United



                                                     7
States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting Lujan, 504 U.S. at 560–61). The

defendant’s alleged injury is neither concrete nor particularized. Indeed, it is entirely unclear

what the defendant means by “the violation of his rights” as the defendant does not elaborate.

         Second, the defendant is incorrect that the “adverse consequences” prong of the coram

nobis test is a “merits” question rather than a “jurisdictional” one. “In federal courts the

authority to grant a writ of coram nobis is conferred by the All Writs Act, which permits ‘courts

established by Act of Congress’ to issue ‘all writs necessary or appropriate in aid of their

respective jurisdictions.’” United States v. Denedo, 556 U.S. 904, 911 (2009) (quoting 28 U.S.C.

§ 1651(a)); see also United States v. Morgan, 346 U.S. 502, 506 (1954). “As the text of the All

Writs Act recognizes,” however, “a court's power to issue any form of relief—extraordinary or

otherwise—is contingent on that court's subject-matter jurisdiction over the case or controversy.”

Denedo, 556 U.S. at 911. This, of course, includes the restrictions on a court’s jurisdiction by

Article III of the Constitution, which the “adverse consequences” prong of the coram nobis

expressly incorporates. See Faison, 956 F. Supp. 2d at 269 (quoting Hansen, 906 F. Supp. at

692–93); Lee, 84 F. Supp. 3d at 9; Harrison, 2015 WL 6406212, at *2; Rossini, 2014 WL
5280531, at *1; see also United States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (requiring

that “adverse consequences exist from the conviction sufficient to satisfy the case or controversy

requirement of Article III”) (quoting Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir.

1987). Indeed, a majority of courts require a coram nobis petitioner to show ongoing collateral

consequences above and beyond the conviction itself. 2 See United States v. Bush, 888 F.2d
2
          The Seventh Circuit has set out three requirements for a consequence before it can be considered a civil
disability sufficient to warrant coram nobis relief: “First, the disability must be causing a present harm; it is not
enough to raise purely speculative harms or harms that occurred completely in the past. Second, the disability must
arise out of the erroneous conviction. Third, the potential harm to the petitioner must be more than incidental.”
United States v. Craig, 907 F.2d 653, 658 (7th Cir.), amended, 919 F.2d 57 (7th Cir. 1990) (footnote omitted).

                                                          8
1145, 1147–48 (7th Cir. 1989) (explaining that showing ongoing civil disabilities serves as a

“substitute” to the “custody” requirement of habeas corpus); see also Hager v. United States,

993 F.2d 4, 5 (1st Cir. 1993) (Breyer, C.J.); Nicks v. United States, 955 F.2d 161, 167 (2d Cir.

1992); United States v. Stoneman, 870 F.2d 102, 106 (3d Cir. 1989); United States v. Osser, 864
F.2d 1056, 1059–60 (3d Cir. 1988); United States v. Drobny, 955 F.2d 990, 996 (5th Cir. 1992);

United States v. Marcello, 876 F.2d 1147, 1154 (5th Cir. 1989); Stewart v. United States, 446
F.2d 42, 43–44 (8th Cir. 1971); but see Hirabayashi, 828 F.2d at 606-07 (“Any judgment of

misconduct has consequences for which one may be legally or professionally accountable.”);

United States v. Mandel, 862 F.2d 1067, 1075 & n.12 (4th Cir. 1988) (stating that a felony

conviction “imposes a status upon a person which not only makes him vulnerable to future

sanctions through new civil disability statutes, but which also seriously affects his reputation and

economic opportunities.”). 3

         Merely identifying “adverse consequences” of the conviction from which the petitioner

may be suffering is insufficient to satisfy the “case or controversy” requirements of Article III.

Instead, the petitioner must also show that a favorable decision would eliminate the claimed

adverse consequences. See Lujan, 504 U.S. at 560–61 (explaining that “the irreducible

constitutional minimum of standing” includes a showing of “redressability”). As the First and


3
         As support for the proposition that any conviction causes collateral consequences, the Ninth Circuit relied
on language in Sibron v. New York, 392 U.S. 40 (1968), which states that all criminal convictions carry adverse
consequences, see id. at 66–56. As the Seventh Circuit explained in Craig, however, Sibron “must be viewed in its
context.” Craig, 907 F.2d at 659 n.3. In Sibron, the Supreme Court was merely explaining why a criminal appeal
does not become moot after the defendant has served his or her sentence. See Sibron, 392 U.S. at 50–58. Thus,
Sibron is inapposite to the issue here as “[c]learly, the completion of sentence does not render a coram nobis petition
moot, for that is the only time that such a petition can be brought.” Craig, 907 F.2d at 659 n.3.
         Further, the notion that any conviction inherently carries adverse consequences sufficient for coram nobis
relief would render the “adverse consequences” prong of the coram nobis test meaningless. “A finding that all
convictions inherently carry adverse collateral consequences based on speculative future harms would reduce the
second prong of the coram nobis test to a mere formality.” Cruzado-Laureano v. United States, Civil No. 09-2303
(JAF), 2010 WL 4340987, at *4 (D.P.R. Nov. 2, 2010). Further, such a rule would be inconsistent with the Supreme
Court’s admonition that the “extraordinary remedy of coram nobis issues only in extreme cases.” Denedo, 129 S. Ct.
at 2223.

                                                          9
Second Circuits have explained, in addition to showing collateral consequences, “it must be

shown that the court's decree will eliminate the claimed collateral consequence and bring about

the relief sought.” George, 676 F.3d at 256 n.3; see also Nicks, 955 F.2d at 167 (requiring a

coram nobis petitioner to show that he or she continues to “suffer legal consequences from [a]

conviction that may be remedied by granting of the writ” (emphasis added)). 4 Absent a showing

that a favorable decision would eliminate the claimed adverse consequence, the petitioner does

not satisfy the standing requirements of Article III and, thus, this Court lacks subject-matter

jurisdiction.

         Third, even assuming, arguendo, that the “adverse consequences” prong is a “merits”

question rather than a “jurisdictional” question, the defendant still would not be entitled to relief.

Regardless of whether the prong is considered a merits question or a jurisdictional question, the

claimed adverse consequences must still “satisfy the case or controversy requirement of Article

III.” Accordingly, a coram nobis petitioner must show that granting the writ would eliminate the

claimed adverse consequence. See, e.g., George, 676 F.3d at 256 n.3; see also Nicks, 955 F.2d at

167. For the reasons stated above and in this Court’s prior opinion, the defendant in this case

cannot do so. Even if Counts I and II were invalidated, the defendant would remain encumbered

by the same civil disabilities because the defendant would still stand convicted of Count III.

Thus, because a favorable decision could not eliminate the adverse consequences of which the

petitioner complains, the defendant cannot satisfy the “adverse consequences” prong of the

coram nobis test, regardless of whether it is considered a jurisdictional or merits question. See

Rossini, 2014 WL 5280531, at *4 (“[E]ven if the petitioner’s writ of coram nobis was granted


4
         Although the First Circuit explained that a coram nobis petitioner must show that granting the writ would
eliminate the claimed adverse consequences, it did not rely on this for its decision. Nonetheless, the First Circuit
noted that “[t]he record here offers no compelling reason to believe that vacating the petitioner's conviction would
automatically restore his retirement benefits.” George, 676 F.3d at 256 n.3.

                                                         10
and his conviction was vacated, the injury he claims he suffered—that he can no longer obtain

employment in the field of counterterrorism—would not necessarily be redressed” and thus “the

petitioner cannot be heard to argue that the adverse consequences he suffered were either solely

the result of his conviction or that they are sufficient to satisfy Article III’s case or controversy

requirement.”).

          B. Prejudicial Spillover

         Presumably to get around the defendant’s redressability problem, the defendant now

argues, for the first time in his motion for reconsideration, that if Counts I and II were vacated,

“prejudicial spillover” would entail that Count III also be vacated. Def’s Mot. at 9–14. As an

initial matter, this argument is not timely raised because it has been “presented for the first time”

in the defendant’s Rule 59(e) motion. 5 District of Columbia v. Doe, 611 F.3d 888, 896 (D.C.



5
          The defendant’s clear focus in his petition was the validity of his convictions on Counts I and II in the wake
of McDonnell. See Def.’s Mot. Reconsider at 1 (“In Mr. Verrusio’s Petition, relying on McDonnell v. United States,
136 S. Ct. 2355 (2016), he challenged the fundamental fairness of his trial, and argued that the prejudice he suffered
due to the violation of his rights should result in his three convictions being vacated.”); Def.’s Mot.at 2 (“[B]ecause
the indictment lacks an allegation of official action, it fails to allege ·an element of the offense in violation of the
Grand Jury Clause of the Fifth Amendment.”); id. (“Given that Mr. Verrusio repeatedly argued during his trial that
the government was relying on evidence to prove official action that was not covered by the statute, and that he has
now been proven correct, his trial can hardly be viewed as having been fair or consistent with due process.”); id. at
13 (“[B]ecause none of the five official acts relied on by the government in the indictment can satisfy the
requirements of McDonnell, the indictment fails to allege an essential element of the offense, and therefore the
indictment violates Mr. Verrusio’s rights under the Fifth Amendment.”); id. at 13–19 (arguing the government
elicited no testimony that described “official action” as understood post-McDonnell); id. at 27 (arguing the second
prong of the coram nobis test was met because the defendant “could not have previously relied on directly on point
precedent from the U.S. Supreme Court”); id. at 29 (“Because Mr. Verrusio’s indictment and the evidence at his trial
was based on an interpretation of official act that was always invalid, his convictions should be vacated.”).
          To be sure, the defendant’s proposed order sought vacatur of all three of his convictions, see Def.’s Mot.,
Proposed Order, ECF No. 162-3, and the defendant raised a number of challenges to the fairness of his trial
generally. Among these complaints was the decision by the district court to quash a subpoena of Vivian Curry, the
legislative director for Congressman John Boozman, a member of the House Transportation Committee. See Def.’s
Mot. at 20–22. The D.C. Circuit fully addressed this argument, however, holding that Ms. Curry’s testimony would
not have been material, as she would have testified merely that one of the lobbyists in the case offered her gifts as
well, a fact that “hardly exculpates Verrusio.” Verrusio, 762 F.3d at 24. In any event, Ms. Curry’s testimony would
have been, at most, only relevant to the defendant’s gratuity counts, not Count III. The defendant’s remaining
objections to the general fairness of his trial were addressed in this Court’s prior opinion. See Verrusio I, 2017 WL
1437055, at *10 n.5. At no point in his prior petition did the defendant ever raise the issue of prejudicial spillover.
To the extent this argument was implicit in his arguments regarding the fairness of his trial, however, the merits of
his prejudicial spillover argument in his Rule 59(e) motion are discussed infra.

                                                          11
Cir. 2010) (“It is well settled that an issue presented for the first time in a motion pursuant to

Federal Rule of Civil Procedure 59(e) generally is not timely raised[.]” (internal quotation marks

and citation omitted)).

       Further, it is not at all clear that “prejudicial spillover” should be considered in a petition

for coram nobis relief in a case such as this one. Although prejudicial spillover is an important

consideration for direct appeals, or even habeas, “[a]n important difference between habeas

relief and coram nobis lies in the fact that, because the latter comes after the petitioner has

completed his sentence, the petitioner will not be retried; thus, the granting of coram nobis

normally results in the expungement of the conviction, with no possibility of further proceedings

to determine whether the petitioner was guilty of the offense charged.” United States v.

Mandanici, 205 F.3d 519, 532 (2d Cir. 2000) (Kearse, J., concurring). In part for this reason, a

coram nobis petitioner is held to the high standard of showing an error that “compel[s] . . . action

to achieve justice.” Morgan, 346 U.S. at 511. In contrast, because prejudicial spillover is

ordinarily considered on direct appeal, such a finding normally results in the possibility of a

retrial on the remaining counts. See, e.g., United States v. Black, 625 F.3d 386, 389-90 (7th Cir.

2010) (explaining that the remedy for prejudicial spillover is retrial). This may be because

prejudicial spillover is effectively synonymous with retroactive misjoinder. See, e.g., Hamilton,
334 F.3d at 181; United States v. Aldrich, 169 F.3d 526, 528 (8th Cir. 1999); United States v.

Gabriel, 125 F.3d 89, 105 (2d Cir. 1997); but see Cross, 308 F.3d at 317 n.14 (stating that the

description of “prejudicial spillover” as “retroactive misjoinder” can be misleading). In the

instant case, by asking for coram nobis relief and prejudicial spillover, the defendant is asking

for an expungement of not only his convictions on Counts I and II, but also his conviction on

Count III for violation of 18 U.S.C. § 1001(a), in a posture where the D.C. Circuit has already



                                                  12
held, on direct appeal, that sufficient evidence supported the conviction on Count III. See

Verrusio, 762 F.3d at 19–21. Thus, if the defendant’s arguments were accepted, “the

consequences of granting a writ of coram nobis in this case would be to expunge, without

possibility of reinstatement, the conviction of a person who more likely than not committed the

offense[] of which he stands convicted.” Mandanici, 205 F.3d at 532 (Kearse, J., concurring).

Such a result hardly seems in keeping with the standard that coram nobis relief is only warranted

in order to “achieve justice.” Morgan, 346 U.S. at 511.

       Even if the defendant’s argument for prejudicial spillover is considered, however, it still

fails on the merits. “Generally, invalidation of the convictions under one count does not lead to

automatic reversal of the convictions on other counts.” United States v. Pelullo, 14 F.3d 881,

897 (3d Cir. 1994). Nonetheless, “[w]hen an appellate court reverses some but not all counts of

a multicount conviction, the court must determine if prejudicial spillover from evidence

introduced in support of the reversed counts requires the remaining convictions to be upset.”

United States v. Rooney, 37 F.3d 847, 855 (2d Cir. 1994). “[P]rejudicial spillover analysis

requires a finding that ‘there was a spillover of evidence from the reversed count that would have

been inadmissible at a trial limited to the remaining count.’” United States v. Riley, 621 F.3d
312, 325 (3d Cir. 2010), as amended (Oct. 21, 2010) (quoting United States v. Cross, 308 F.3d
308, 319 (3d Cir. 2002)); see also United States v. Hornsby, 666 F.3d 296, 311 (4th Cir. 2012);

United States v. Bailey, 859 F.2d 1265, 1273 n.1 (7th Cir. 1988) (finding that reversal of mail

fraud counts did not require reversal of remaining convictions because the counts were properly

joined, there was no basis for severance, and the evidence admitted to support the remaining

counts could have been admitted even without the reversed counts). In other words, “[t]he

concept of prejudicial spillover . . . requires an assessment of the likelihood that the jury, in



                                                  13
considering one particular count or defendant, was affected by evidence that was relevant only to

a different count or defendant.” United States v. Hamilton, 334 F.3d 170, 182 (2d Cir. 2003).

“If the answer is ‘no,’ then [the] analysis ends, as the reversed count cannot have prejudiced the

defendant.” Cross, 308 F.3d at 318. “If the answer is ‘yes,’ however, ‘we must ask whether the

error was harmless, that is, whether it is highly probable that the error did not prejudice the jury's

verdict on the remaining counts.’” Riley, 621 F.3d at 325 (quoting United States v. Gambone,

314 F.3d 163, 181 (3d Cir. 2003)). “Courts have concluded that where the reversed and the

remaining counts arise out of similar facts, and the evidence introduced would have been

admissible as to both, the defendant has suffered no prejudice.” Rooney, 37 F.3d at 855; see also

United States v. Wapnick, 60 F.3d 948, 954 (2d Cir. 1995) (“In cases where the vacated and

remaining counts emanate from similar facts, and the evidence introduced would have been

admissible as to both, it is difficult for a defendant to make a showing of prejudicial spillover.”).

This prejudice must be “compelling,” Hamilton, 334 F.3d at 181–82 (quoting United States v.

Vebeliunas, 76 F.3d 1283, 1293 (2d Cir. 1996), and “so pervasive that a miscarriage of justice

looms,” United States v. Lazarenko, 564 F.3d 1026, 1043 (9th Cir. 2009) (quoting United States

v. Levy-Cordero, 67 F.3d 1002, 1008 (1st Cir. 1995)). As such, to establish prejudicial spillover,

a defendant “bears an extremely heavy burden.” United States v. Friedman, 854 F.2d 535, 563

(2d Cir. 1988), cert. denied, 490 U.S. 1004 (1989); see United States v. Gambino, 809 F. Supp.
1061, 1074 (S.D.N.Y. 1992) (noting that “claims of ‘prejudicial spillover’ rarely succeed”).

       The D.C. Circuit has yet to opine on the requirements for a finding of prejudicial

spillover. In United States v. Rooney, the Second Circuit set out three factors to consider when

assessing prejudicial spillover: (1) “whether the evidence on the reversed count would have

tended to incite or arouse the jury into convicting the defendant on the remaining counts”; (2)



                                                 14
whether “the reversed and the remaining counts arise out of similar facts, and the evidence

introduced would have been admissible as to both”; and (3) “the strength of the government’s

case on the counts in question.” Rooney, 37 F.3d at 856; see also Lazarenko, 564 F.3d at 1043

(noting that in considering whether a new trial should be granted for prejudicial spillover, the

following factors are considered: “(1) whether the evidence was so inflammatory that it would

tend to cause the jury to convict on the remaining counts; (2) the degree of overlap and similarity

between the dismissed and remaining counts; and (3) a general assessment of the strength of the

government's case on the remaining counts.” (citing Vebeliunas, 76 F.3d at 1294)). For the

second Rooney factor, the rule is that spillover “is unlikely if the dismissed count and the

remaining counts were either quite similar or quite dissimilar.” Hamilton, 334 F.3d at 182. In

other words, “‘[i]n cases where the vacated and remaining counts emanate from similar facts,

and the evidence introduced would have been admissible as to both, it is difficult for a defendant

to make a showing of prejudicial spillover.’” Id. at 182–83 (quoting Wapnick, 60 F.3d at 954);

United States v. Naiman, 211 F.3d 40, 50 (2d Cir. 2000) (“The trial evidence of bribery does not

support a claim of prejudicial spillover because much of the evidence . . . was also admissible for

purposes of the misapplication charge”). “It is only in those cases in which evidence is

introduced on the invalidated count that would otherwise be inadmissible on the remaining

counts, and this evidence is presented in such a manner that tends to indicate that the jury

probably utilized this evidence in reaching a verdict on the remaining counts, that spillover

prejudice is likely to occur.’” Hamilton, 334 F.3d at 183 (emphasis in original) (quoting Rooney,
37 F.3d at 856). Finally, “where the record indicates that the jury was able to distinguish

between counts or between defendants, and to assess separately the evidence pertinent to each,




                                                 15
[the Second Circuit has] found no basis for concluding that a new trial is warranted because of

prejudicial spillover.” Id.

       Considering these factors, it is evident the defendant has not sustained his “extremely

heavy burden” of showing prejudice “so pervasive that a miscarriage of justice looms.” The

defendant claims that the alleged illegality of the World Series trip was “at the heart of the

government’s case in general, and it was relied on heavily by the government for its Count III-

related arguments that (i) the trip was a gift and therefore reportable on Schedule VI on the

financial disclosure form, and (ii) Mr. Verrusio had a motive to not report what it described as a

gift on his disclosure form.” Def.’s Mot. Reconsider at 12. The defendant avers that after

McDonnell, the government would have been precluded from arguing that the World Series trip

was illegal, and thus the jury “could have had reasonable doubt as to whether the New York Trip

was a gift that was required to be reported on Schedule VI.” Id. The defendant contends that

without Counts I and II, the government could not “bludgeon Mr. Verrusio with the accusation

that he engaged in a criminal and illegal act that he needed to cover up by lying on his financial

disclosure form” and that “[i]t is also difficult to see how the government would have been

permitted to review the New York Trip in the same excruciating detail absent Counts I and II.”

Id. at 13. Finally, the defendant argues that the government’s case on Count III was “weak” and

that it simply amounted to the claim that “because the New York Trip was criminal and illegal, it

was obviously a gift and should have been reported on Schedule VI.” Id. at 14.

       Even if Count III were tried by itself, however, the government still would have been

entitled to present evidence relating to the World Series trip and the defendant’s motive for

omitting it on his financial disclosure form. See United States v. Post, 950 F. Supp. 2d 519, 542

(S.D.N.Y. 2013) (concluding that in order to prove the defendant made false statements, the



                                                 16
Government “necessarily would have to unravel [the defendant’s] numerous identifies and how

he hid behind false and fictitious names and businesses,” and thus “the large majority of

evidence that was admitted for the fraud counts would have been admissible in a trial solely on

the false statements count”); see also United States v. Neill, 964 F. Supp. 438, 454 (D.D.C. 1997)

(no prejudicial spillover where “[t]he majority, if not all, of the . . . evidence relating to” the

challenged count “would have been admissible in a separate trial of” the remaining count,

“because it is probative of the defendant’s motive, plan, knowledge or absence of mistake”

(citing FED. R. EVID. 404(b)). In order to prove that the defendant made a false statement on his

financial disclosure form by omitting the World Series trip, the government would necessarily

have to provide evidence about the nature of the World Series trip, how it was not for official

business, and that the defendant knew that he should have disclosed the trip. In particular, a

conviction for 18 U.S.C. § 1001(a) requires the government to prove that the defendant

“knowingly and willfully . . . ma[de] any materially false, fictitious, or fraudulent statement or

representation,” 18 U.S.C. § 1001(a), (a)(2), and Federal Rule of Evidence 404(b) expressly

permits the admission of otherwise inadmissible evidence to prove, among other things, motive

and intent, FED. R. EVID. 404(b). Thus, much of the evidence about the World Series trip that

was admitted for the gratuity counts would have been admissible in a trial on the false statement

count alone.

        Further, even if some of this evidence would have been inadmissible, the inadmissible

evidence would have to have been prejudicial and of “such an inflammatory nature that it would

have tended to incite or arouse the jury into convicting the defendant on the remaining counts.”

Hamilton, 334 F.3d at 182; see also Vebeliunas, 76 F.3d at 1294; Wapnick, 60 F.3d at 953. The

defendant fails to show how the evidence, as presented, would have been “so inflammatory as to



                                                   17
make the jury convict on the basis of prejudice rather than evidence or logic.” Post, 950 F. Supp.
2d at 543. The defendant complains primarily about three pieces of evidence. First, he objects

to testimony by Todd Boulanger, a lobbyist who invited the defendant on the World Series trip,

about interactions that involved Boulanger “trading expensive items for legislative favors from

[Trevor] Blackann,” a legislative assistant to Senator Kit Bond. Def.’s Reply Supp. Def.’s Mot.

at 7, ECF No. 182. The defendant argues that Boulanger testified about Blackann’s “efforts to

insert amendments into the Federal Highway Bill in the Senate” and that Boulanger “peppered

his testimony with references to Jack Abramoff.” Id. Second, he argues that Blackann offered

“similar testimony that would be inadmissible as to Count III for the same reasons.” Id. Finally,

the defendant suggests that the “entire testimony of Michael Strauss, who was the manager of the

hotel where Mr. Verrusio stayed in New York . . . would be [in]admissible at a Count III-only

trial.” Id. at 7–8. Although the defendant claims these pieces of evidence would have been

inadmissible, he offers no convincing argument that the evidence would be as inflammatory as to

be prejudicial. To the extent this testimony would be inadmissible in a trial solely on Count III,

none of it would bear on the question of whether the defendant made a “materially false,

fictitious, or fraudulent statement or representation” by omitting the gifts from Schedule VI of

his financial disclosure form. See 18 U.S.C. § 1001(a)(2). The defendant does not explain how

this evidence was so inflammatory as to prevent the jury from making the straightforward

determination of whether the defendant omitted material information on his financial disclosure

form and whether he did so knowingly and willfully.

       As to the strength of the government’s case, the defendant himself admitted to FBI agents

that the World Series trip “was not an official trip” and that “he knew he should have disclosed

the trip but had not done so.” Verrusio, 762 F.3d at 10 (internal quotation marks omitted). The



                                                18
D.C. Circuit flatly rejected the defendant’s argument—made at trial and on appeal—that there

was no evidence “upon which the jury could differentiate between reportable gifts and travel

because no witness—expert or otherwise—testified with specific knowledge about gifts [that]

are reportable on Schedule VI.” Id. (internal quotation marks omitted). The D.C. Circuit

explained that the government offered as evidence the instructions for Schedule VI which

specifically state that employees have to report gifts from a “single source totaling more than

$285 on Schedule VI” and “[a]ll types of gifts, including travel-related expenses provided for

[the employee’s] personal benefit, must be reported on Schedule VI.” Id. (internal quotation

marks and citation omitted; emphasis and alteration in original). Second, the D.C. Circuit

concluded that there “was sufficient evidence for the jury to conclude that the trip and its related

expenses were for Verrusio’s ‘personal benefit,’ and not ‘in connection with official duties.” Id.

In particular, the jury heard that the defendant admitted to the FBI “that he knew he should have”

disclosed the trip and that it “wasn’t an official trip.” Id. Three other witnesses corroborated this

statement and “testified that the trip was not for official business.” Id. Finally, the D.C. Circuit

noted that the defendant did not report the trip on his Schedule VII either. Id. Thus, contrary to

the defendant’s claim, the government’s case for Count III was strong as the government was

able to present evidence of the defendant stating, in his own words, that he should have reported

the trip on his Schedule VI and that the trip “would not have passed the scrutiny of the Ethics

Office.” Id.

       Finally, any risk of prejudicial spillover was sufficiently minimized by the district court’s

jury instructions. The Court instructed the jury as follows:

       Each count of the indictment charges a separate offense. You should consider each
       offense and the evidence which applies to it separately. And you should return separate
       verdicts as to each count. The fact that you may find the defendant guilty or not guilty on


                                                 19
       any one count of the indictment should not influence your verdict as to any other count of
       the indictment.

Tr. (Feb. 7, 2011), at 75:20–25, ECF No. 175. “The jury is presumed to follow the instructions,”

United States v. Hall, 610 F.3d 727, 742 (D.C. Cir. 2010) (citing Greer v. Miller, 483 U.S. 756,

766 n.8 (1987); Richardson v. Marsh, 481 U.S. 200, 211 (1987)), and the defendant “raises no

argument nor proffered evidence that would suggest to us that the jury did not heed the court's

admonition,” United States v. Celis, 608 F.3d 818, 846 (D.C. Cir. 2010); cf. United States v.

Carson, 455 F.3d 336, 374–75 (D.C. Cir. 2006) (concluding that a jury instruction “that the jury

should give separate consideration and render separate verdicts with respect to each defendant,”

and that “[e]ach defendant is entitled to have his guilt or innocence of the crime . . . determined

from his own conduct and from the evidence that applies to him as if he were being tried alone”

cured any risk of prejudicial spillover in a multi-defendant trial) (internal quotation marks

omitted); see also Cross, 308 F.3d at 327 (finding no prejudicial spillover, in part because “the

District Court admonished the jury that it was not to convict [the defendants] on one of the

charged offenses merely because it found them guilty of the other, and juries are presumed to

follow their instructions” (internal quotation marks omitted)); see also United States v. Katakis,

Criminal No. 11-0511 (WBS), 2017 WL 1956014, at *4 (E.D. Cal. May 11, 2017) (rejecting

prejudicial argument and noting that “the court carefully instructed the jury to consider each

count and each defendant separately”).

       In sum, based on the Rooney factors, the majority of the evidence presented at trial would

also have been relevant in a trial solely on Count III because the evidence would have been

relevant to show the defendant’s motive for omitting the World Series trip from Schedule VI of

his financial disclosure form. Further, even if some of the evidence would be inadmissible, the

defendant has not shown that the evidence would have been so inflammatory as to be prejudicial.

                                                 20
Finally, the government’s case on Count III was exceedingly strong as the government presented

testimony that the defendant himself admitted the trip was not for official business, which was

corroborated by three other witnesses, and that disclosing the trip “would not have passed the

scrutiny of the Ethics Office.” Accordingly, assuming, for the sake of argument, that Counts I

and II should be invalidated, there is no evidence of any prejudicial spillover. See, e.g., Black,
625 F.3d at 390 (finding no prejudicial spillover to counts for obstruction of justice because “the

theory of honest-services fraud submitted to the jury was esoteric rather than inflammatory; the

evidence of such fraud was a subset of the evidence of pecuniary fraud; and the evidence of

obstruction of justice was very strong”); Martignoni, 2011 WL 4834217 at *11 (finding no

prejudicial spillover to conviction for making false entries in bank records as most of the

evidence presented to prove honest services-fraud would have been admissible to prove the bank

fraud counts and “any evidence that might have been inadmissible had Martignoni been charged

only with [bank fraud] was not ‘prejudicial’ in the sense that it would ‘have tended to incite or

arouse the jury into convicting the defendant on the remaining counts’” (quoting Vebeliunas, 76
F.3d at 1294))

 IV.    CONCLUSION

       For the reasons stated above, the defendant’s motion for reconsideration is denied. An

appropriate Order accompanies this Memorandum Opinion.

       Date: June 19, 2017

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                 21